Citation Nr: 1547987	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-18 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for service-connected depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse and son


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for depression and assigned an initial disability rating of 10 percent effective August 5, 2010, the date VA received the Veteran's claim for service connection for the disability.  

In June 2014 the Board adjudicated the Veteran's appeal of the initial rating 10 percent assigned in the June 2011 RO rating decision by granting a 30 percent rating and denying a rating higher than 30 percent.  The Veteran appealed that Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veteran's Affairs, partially vacated the Board's decision and remanded it for action consistent with the terms of the JMR.  

This is a somewhat complex case for the following reason:  Although the Veteran appealed the Board's June 2014 decision on the depression issue to the Court, he also filed a claim for an increased rating in August 2015.  The RO obtained a relevant examination in October 2015.  Of record is a waiver of RO consideration of additional relevant evidence, including the October 2015 examination report.  The Board therefore proceeds to adjudicate the appeal with consideration of all evidence of record.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is of record.  The transcript appears to end as the Veteran discusses the issue of whether there is new and material evidence sufficient to reopen a claim for service connection for a left shoulder disability - an issue no longer before the Board.  The transcript includes his testimony regarding the depression issue.

In June 2014, the Board reopened a claim of entitlement to service connection for a left shoulder disability and remanded that claim, along with issues of entitlement to service connection for a right knee disability and entitlement to a higher rating for a left knee disability for additional development.  The RO granted service connection for the shoulder disability in a November 2014 decision so the appeal of that issue was resolved.  The Board adjudicated the appeal as to both knee claims in an August 2015 decision.  


FINDINGS OF FACT

1.  The Veteran's depression results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships  

2.  The Veteran's depression has never resulted in total occupational and social impairment due to any symptom or symptoms, including hallucinations.


CONCLUSION OF LAW

Based on new evidence, the criteria for a 70 percent initial disability rating for depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130 Diagnostic Code 9434 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the January 2014 decision that the Court has vacated, the Board granted the appeal to the extent of an increase from 10 percent to 30 percent for his depression.  In doing so, the Board indicated that it was resolving reasonable doubt in his favor, which indicates that there was reasonable doubt to be resolved.  

In that JMR, the Parties agreed that the depression issue had to be remanded to the Board for the Board to consider evidence of hallucination symptoms and whether such evidence supports a higher rating for the Veteran's depression.  The Parties included the following explanation:

Under 38 C.F.R. § 4.130, a 100 percent disability rating will be assigned when there is "[t]otal occupational and social impairment, due to such symptoms as: . . . persistent delusions or hallucinations."  

In a Department of Veterans Affairs (VA) Outpatient Psychiatry Clinic Note dated December 2010, Appellant stated he sees "occasional 'shadows' at night."  In a VA Mental Health Note dated January 2013, Appellant stated that "'[I] see things all the time,' 'just anything' like people, animals."  As such there is evidence of record indicating that Appellant experiences hallucinations, a symptoms which may potentially support a 100 percent under 38 C.F.R. § 4.130.  

There is, however, no indication in the decision on appeal that the Board addressed Appellant's evidence of hallucinations.  Because this evidence possibly supports a 100 percent rating pursuant to 38 C.F.R. § 4.130, the Board should have considered it but did not.

The Court has provided guidance with regard to cases involving a JMR, as follows: 

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), vacated and remanded on other grounds in Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015).  

An attorney represented the Veteran on the JMR, so pursuant to the Court's guidance in Carter, the Board has focused on the terms of the JMR.  However, in this regard, it is not clear if the Veteran's attorney was aware of the new claim filed by the Veteran.    

In any event, disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The ratings schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 C.F.R. § 4.1.  The percentage ratings represent a far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Id.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.).  Id.  

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

The criteria for a 10 percent rating are occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.  

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition and Fifth Edition, (DSM IV and 5) of the American Psychiatric Association  38 C.F.R. § 4.130 (2013 & 2015).  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

A GAF score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id. 

A GAF score of 21-30 represents "[b]ehavior is considerably influenced by delusions or hallucinations OR serious impairment in communications or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)".  Id.   

A GAF score of 11-20 represents "[s]ome danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) OR occasionally fails to maintain minimal personal hygiene (e.g., smears feces) OR gross impairment in communication (e.g., largely incoherent or mute)."  Id.   

A GAF score of 1-10 represents "[p]ersistent danger of severely hurting self or others (e.g., recurrent violence) OR persistent inability to maintain minimal personal hygiene OR serious suicidal act with clear expectation of death."  Id.   

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit), has explained that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  The Federal Circuit stated as follows:  

Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Language in Vasquez-Claudio indicates that the phrase symptoms other than those listed, which are "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

What this case makes clear is that first the Board must look at the symptoms suffered by the Veteran and if he has a symptom or symptoms listed in a given set of criteria, or a symptom or symptoms of similar severity, frequency, and duration to those listed, then the Board must assess of whether those symptoms or symptom result in the level of impairment corresponding to the criteria.  This level of impairment is generally stated in the initial words of each set of criteria; for example, total occupational and social impairment for the 100 percent rating and occupational and social impairment with deficiencies in most areas or occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal for the 30 percent rating (although the 70 percent criteria does not strictly adhere to this description).  

A review of the record shows that the Veteran has received VA mental health treatment for the entirety of the period on appeal.  During this time period, the Veteran was seen for mental health consultations, progress updates and medication management.  The Veteran reported symptoms including moodiness, anger, depression, decreased energy and appetite, fleeting suicidal thoughts without intent or plan, irritability, frustration, trouble sleeping, impulsive behavior and anhedonia.  While the Veteran did have periods of both improved and worsened symptoms, overall the Veteran's symptoms were more or less consistent throughout the period on appeal.  The Veteran was assigned GAF scores ranging from 55 to 60.  

The JMR focused on two treatment notes, out of many: the one in December 2010 and the one in January 2013.  The Board specifically addresses those notes in this decision.  

With regard to the report involving shadows, the JMR provides the reference to seeing shadows but does not provide the entire context of the reference.  The context is found in the treatment note referred to in the JMR, that from December 2010.  Stating the entire sentence rather than selectively choosing words from the sentence is informative.  The sentence was as follows:  "He denies AVH [auditory visual hallucinations] except occasional "shadows" when he wakes up during the night." 

In this regard, it is unclear, based on this evidence, if the "shadow" the Veteran sometimes sees when he wakes up at night are, in fact, shadows one would see when you wake up at night.  This factual issue was not addressed by the JMR.  In any event, objective findings in that note are as follows (punctuation corrected): 

Pt is a 58 year old veteran.  He appears his stated age.  The patient's hygiene is adequate.  He is casually dressed.  The patient is cooperative with the interview.  He is calm and pleasant.  Speech is normal rate and tone.  There is no pressure of speech, flight of ideas or loosening of associations.  Mood is "depressed and awful", though affect appears euthymic.  He laughs and smiles and does not appear noticeable (sic) angry irritable or dysphoric.  The patient denies suicidal and homicidal intent.  The patient denies auditory and visual hallucinations.  No delusions or paranoia are noted.  On cognitive testing the patient is oriented to person, place and time. Insight and judgment are fair.  

Also noted was that the Veteran continued to feel sad and depressed most days, his main concern was his moodiness, he had suffered for episodes of irritability for 30 years which he felt were getting worse, he daily becomes angry with his wife easily and yells at her before leaving the house, he works as a bus driver and is able to maintain a good attitude toward his passengers most of the time, holding it in until he gets home.  He also reported that he enjoys NASCAR and other sports that he does not feel worthless but sometimes feels hopeless that he will never get ahead and reported fleeting suicidal thoughts but no intent or plan to hurt himself.  Patient strengths listed in that note include that he was employed and had good verbal skills.  The clinician assigned a current GAF score of 55-60.  

This is not a picture of total social and occupational impairment - The Veteran was employed and had a good attitude toward his passengers.  His GAF score was not one indicating even serious symptoms but one at the high end of indicating moderate symptoms (51-60).  The evidence contemporaneous to the report of 'hallucinations' of seeing shadows when he wakes up at night shows that the impairment he had at the time approximated that contemplated by the 30 percent rating, not that contemplated by a higher rating.  

In this regard, there is no indication that he had reduced reliability and productivity - the requirement for the 50 percent rating.  Nor did he have a symptom listed for the 70 percent rating or a symptom similar in severity, duration, and frequency to those listed in the 70 percent rating.  The treatment note does not show that his seeing shadows when he wakes up at night resulted in any impairment.  

A VA examination from just four months later, in April 2011, also shows that the Veteran's did not have impairment that approximated more than that specified for the 30 percent rating.  The examiner reviewed the claims file and recited the Veteran's reported history and complaints.  The Veteran's complaints included anger, isolation and anhedonia.

Upon mental status examination, the examiner noted that the Veteran was casually dressed, calm and cooperative, and made fair eye contact.  The examiner noted that the Veteran's thoughts were logical and goal-directed.  The Veteran did not report suicidal or homicidal ideation.  He was oriented to person, place, and time, and his memory was within normal limits.  The Veteran did not display obsessive or ritualistic behavior, did not report panic attacks, his mood was described as "easily angry," and he reported sleeping "okay" on his CPAP.  The examiner confirmed the diagnosis of depressive disorder NOS and assigned a GAF score of 60.  

The context of the January 2013 VA treatment note also shows that the any hallucinations the Veteran had did not result in total occupational and social impairment.  The notes show that his depression did not approximate the criteria for greater than a 30 percent rating.  The January 2013 note is found stored in a Compensation and Pension Records Interchange (CAPRI) file located in the "Virtual VA" storage system.  It documents that the Veteran had come in for a follow up medical evaluation and was last seen in October 2012.  The Veteran reported that he was doing about the same, with no improvement in his mood.  He reported that he continued to have issues with anger and crying over nothing and that he had thought about overdosing with pills two weeks prior to the visit.  The clinician documented the following, including the quoted statement of the Veteran statement by the Veteran:  ""[I] see things all the time", "just anything" like animals, people.  Denied any vh [visual hallucinations]."  Also reported in that note is "Refuses any therapy "[i] can't go for that because i got to work"."

The fact that the Veteran works so much as to not attend therapy would appear to provide evidence against the claim that his service connected disability has worsened the industrial impairment.

In any event, the objective findings (under a heading from mental status examination (MSE) were as follows:  

Patient is casually dressed, cooperative, and has fair eye contact.  Mood is down and affect is constricted.  Speech is normal rate and rhythm.  No motor abnormalities.  Thoughts are logical and goal directed with intact associations.  Thought content is negative for any homicidal ideation, suicidal ideation, or psychotic symptoms.  Insight and judgment are fair.  

The psychiatrist assigned a GAF score of 56.  Again, the patient strengths section of the note indicated that he was employed.  This is not a picture of total social and occupational impairment - he was employed.  There is no indication that his seeing "things" resulted in any impairment.  The GAF score is a little lower than the 2010 score but it is still in the range for moderate symptoms.  

Given that the Veteran reported during the January 2013 treatment that he was doing about the same and that the clinician noted that he was last seen in October 2012, it makes sense to go back to the notes from the October 2012 visit.  The notes for that visit are also of record.

In the October 2012 notes, the VA psychiatrist documented the Veteran's report that his depression had been worsening for the last several months and he currently rated it as 8 out of 10 on an increasing scale.  He reported that he wakes at night hollering, that he does not get along with others, and that his spouse had said that the children complain about walking on eggshells around him.  He reported that he becomes upset when he watches war movies, gets only five hours sleep at night if he is lucky, has decreased appetite, and is startled by loud noises.  Also noted was that he denied manic or psychotic episodes and had been employed as a bus driver for the past three years.  The MSE findings were very similar to those from the January 2013 visit and the clinician assigned a GAF score of 59 and indicated that a patient strength was that he was employed.  

This shows that the Veteran was indeed doing about the same in January 2013 as he had been in October 2012.  These notes also show that he was employed in the same job and hence was not totally occupationally impaired.  These notes, both from October 2012 and January 2013, do not show that the Veteran had any impairment greater than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is what is listed under the criteria for a 30 percent rating.  

In this regard, it is important to note that this does not suggest the Veteran does not have a problem.  If he did not have a problem, there would be no basis for the 30% rating. 

In June 2013, the Veteran was afforded another VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history and complaints.  Those complaints included anger, irritability, depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss and impairment of short and long-term memory, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.

The examiner diagnosed adjustment disorder, chronic with depressed mood, and assigned a GAF of 66.  The examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.   

The examiner also noted that the "Veteran's responses to mental health problems and symptoms was found to be highly suspect."  Accordingly, the Veteran was given the Structured Inventory of Malingered Symptomatology (SIMS).  The result of the SIMS was that "all SIMS scales were significantly elevated above their cutoff scores and that the total/summary of general malingering score (the most sensitive score for estimating feigning symptoms) was above its cutoff and highly significant." 

The examiner concluded that "there are strong suspicions that this Veteran feigned symptoms of both cognitive psychiatric disorders."  

The examiner also noted that the "Beck Anxiety Inventory psychometric test results are felt to be strongly in question as invalid and unreliable."  

The Board has considered the aforementioned evidence and concludes that it shows impairment that does not approximate the criteria for a rating higher than 30 percent.  It is recognized that the Veteran reported anxiety and panic attacks, impulsive behavior and problems with sleep on occasion.  However, it appears that any sleep problem is related to another disability, as the Veteran reported his sleep improved with consistent use of his CPAP machine.  Except for the June 2013 VA examination, the Veteran was consistently assigned GAF scores of 55-60, which are indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In the now vacated June 2014 Board decision, the Board addressed the examiner's findings regarding feigning of symptoms and the Beck Anxiety Inventory psychometric test results and the Board's explanation is repeated in the following paragraph because, simply stated, it is an accurate analysis of this examination report.  

In this regard, it is essential for the Veteran to understand that indications of the embellishment of this problem have been considered (as clearly indicated above), but the Veteran has been given the benefit of the doubt, at this time, in light of the Veteran's service.  However, it is important of the Veteran to also understand that further indications of this issue could impact all disability evaluations, not simply the one before the Board at this time, as the Veteran's trustworthiness is a key factor in the evaluation of any claim. 

This evidence shows that the Veteran's psychiatric disorder did not approximate the criteria for a rating higher than 30 percent.  As noted above, an evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity.  While the Veteran reported in his June 2013 VA examination symptoms such as panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-term and long-term memory, impaired abstract thinking, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, the VA examiner specifically noted that the Veteran's reports were not credible, thus providing evidence against this claim.  

In fact, the Veteran has consistently reported that he has not had any problems with work, and he has been consistently noted to be well-groomed and pleasant, and to have clear and normal speech.  While he has been married twice, his second marriage has lasted approximately 40 years.  

For these reasons, the Board finds that the aforementioned evidence, from when he filed his claim through the June 2013 examination, shows that the Veteran's service-connected psychiatric disorder did not approximate the criteria for a rating higher than 30 percent.  

There is a VA treatment noted from November 2013 documenting that the Veteran reported that his depression had worsened.  He described new stressor as the death of five of his puppies.  His spouse reported that the Veteran "does good at or" and that his mood is good and does not interfere with his work.  The MSE findings were not significantly different than previous ones.  His GAF score was 59.  This note shows that the Veteran's depression did not appreciably change from the severity shown in the previous evidence.  

VA again provided a mental disorders examination in October 2015.  The examiner indicated that he had reviewed the Veteran's claims file and that the Veteran has been diagnosed with major depressive disorder.  The report is on a Disability Benefits Questionnaire (DBQ).

In a section for relevant history, the Veteran's summary of his relevant history is provided.  Other than his childhood and his military service, the Veteran reported that he drove trucks for 35 years, was married in 1975, has three adult children with two of them still living at home, that he drove a bus the previous five years and that he retired in November of the preceding year.  

The DBQ has options for selecting symptoms, the list corresponding to the symptoms listed in the rating criteria.  The examiner checked selections in the report indicating that the Veteran had a significant number of symptoms.  This included symptoms listed in the 100, 70, 50, and 30 percent criteria.

The only symptom listed from the 100 percent criteria is persistent delusions or hallucinations.
 
A number of the symptoms that the examiner indicated the Veteran has are found in the 70 percent criteria - suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

Also found were symptoms of the 50 percent rating criteria - impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships; 

Symptoms found corresponding to the 30 percent rating criteria were chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, suspiciousness, anxiety, and depressed mood.

The examiner indicated that the statement that best summarizes the Veteran's level of occupational and social impairment due to this disorder is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  

It is noted that the different options for level of occupational and social impairment that the examiner had on this DBQ correspond to that of no disorder and to the rating criteria for the noncompensable, 10, 30, 50, 70, and 100 percent ratings.  Indeed the options are the first part of each set of rating criteria - the part addressing the level of impairment (which is followed in each set of criteria by representative symptoms causing such impairment).  So the examiner indicated that he has the level of occupational and social impairment specified for the 70 percent rating.  

Rating mental disabilities is not simply symptom counting.  That is, it is not simply determining what symptoms are listed and comparing the symptoms listed to the rating criteria and then choosing the rating that corresponds to the largest number of symptoms suffered by the Veteran.  

Nor does a given rating require that the Veteran have more than one symptom listed in the criteria.  Indeed, it would be proper to assign a rating where none of the symptoms listed for the given rating are suffered by the Veteran because, consistent with Vazquez-Claudio, the rating criteria lists representative symptoms but is not an exhaustive list.  So, if a veteran had a symptom, not listed in the rating criteria for any rating, VA would first determine if such symptom was one of duration, frequency, and severity to symptoms listed in the rating criteria.  What, would be improper is assigning a rating where the only symptoms that the person had were those listed in the criteria for a lower rating - the argument that the Federal Circuit rejected in Vazquez-Claudio.  

While more than one symptom of a given set of criteria (whether listed or of like duration, frequency, and severity) is not required to assign a rating for that criteria, the fact that the Veteran has been found to have one (or more than one for that matter) of the symptoms listed under the criteria for a higher rating does not mean that the higher rating criteria is approximated.  It would be incorrect to rate the disability in this manner because to do so would read out of the criteria the severity of impairment corresponding to a given rating.  

It is clear from VA regulations that it is the impairment caused by a service connected disability that determines the compensation warranted.  See 38 C.F.R. § 4.1.  An individual could have a symptom of a higher rating but legitimately assigned a much lower rating if the impairment caused by the symptom was that specified for the lower rating but did not approximate the impairment corresponding to the higher rating.  In other words, simplistically assigning a rating based on the fact that a symptom listed under that rating is found to be present is just as incorrect as requiring more than one listed symptom or more than one of like severity, frequency, and duration, for a given rating.  

Here, the Veteran was found to have persistent delusions or hallucinations by the October 2015 examiner.  However, the preponderance of the evidence showed that his level of impairment did not approximate the criteria for higher than a 70 percent rating.  There is no indication that this symptom causes any impairment.  

It is noted that the examiner completed a section for "Other symptoms" which the DBQ explains as symptoms attributable to mental disorders that are not listed above.  The examiner provided the following description:  "I hear voices now and then; they say where are you going, what are you doing"  I can get to sleep but I can't stay asleep.  I get about five hours a day."  "When I fly off the handle I want to hit people.  Sometimes I do and sometimes I don't."  

The examiner also completed a Remarks section of the DBQ that asked the question whether the examiner feels that the Veteran is considered to be a current imminent risk or an increased but not current imminent risk of harm to him or herself.  The examiner stated that she believed the Veteran should be considered an increased but not current imminent risk and provided the following quote:  "I think about it a lot.  I overdosed on pills last year but my sone got me and took my medicine away from me.  It haven't thought about it since."  

This most recent examination report is evidence that the Veteran's psychiatric disorder approximates the criteria for the 70 percent rating but not the 100 percent rating.  It does not approximate the criteria for the 100 percent rating because it shows that the Veteran's psychiatric disability does not result in total social and occupational impairment.  

The Veteran has not had total occupational impairment.  He worked until his retirement and there is no indication that he was forced to retire due to disability.  The evidence does not show that he has total social impairment.  As to the report of the only symptom listed in the 100 percent criteria, neither the examination report nor any other evidence of record shows that his hallucinations or delusions cause any impairment.  Here, the Board notes that what the examiner entered for the other symptoms listed above category, in the DBQ, does not seem to be any symptom not listed above but rather an elaboration or description of symptoms listed in the DBQ.  She referred to his report that he cannot stay asleep and gets about five hours per day but that appears to fit into the category of chronic sleep impairment which she checked in the symptoms list.

Likewise, she quoted "I hear voices now and then; they say where are you going, what are you doing."  This appears to be a description of the hallucinations.  There is no evidence showing that his hearing of voices results in any impairment.  Again, it is the impairment caused by the symptom or symptoms that gives rise to a higher rating, not the mere presence of a symptom.  

For these reasons, the Board finds that the Veteran's depression approximates the criteria for a 70 percent schedular rating but that the preponderance of evidence is against a finding that it approximates the criteria for the 100 percent schedular rating.  Hence, the appeal must be granted to the extent of the 70 percent schedular rating but denied to the extent of a 100 percent schedular rating.  There is no reasonable doubt to be resolved as to the 100 percent schedular rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Board has also considered whether an extraschedular evaluation is warranted for depression.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step which is a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's depression are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on symptoms of occupational and social impairment.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's depression is manifested by symptoms enumerated in the schedular criteria.  Indeed, as the symptom list is a non-exhaustive one and necessarily includes symptoms of similar duration, severity, and frequency as those listed, the schedular criteria contemplate all psychiatric symptoms.  Regardless, the Veteran has never been shown to have a symptom not listed.  

Also considered is whether the combined effect of the Veteran's service connected disabilities place his disability picture outside of schedule.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran's other service-connected disabilities are right knee degenerative joint disease (djd) and patella femoral pain, left knee djd, left shoulder strain with pain, residuals of a left knee injury, and a facial scar.  The record shows that the Veteran is appropriately compensated for each of his disabilities and there is no combined effect of these other disabilities acting with the Veteran's depression that makes his disability picture an unusual or extraordinary one.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2008 letter.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence and all relevant records and evidence, principally the Veteran's and his spouse's statements and VA treatment and service treatment records, are associated with the claims file.  

The Veteran has been afforded adequate examinations on the issue of entitlement to an increased evaluation for depression.  VA provided the Veteran with VA examinations in April 2011, June 2013, and October 2015.  The Veteran was interviewed, and complete mental status examinations were conducted.  The examination reports and opinions were given by experienced examiners who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations with regard to the disability on appeal.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  

ORDER

A 70 percent disability rating is granted for depression, subject to the laws and regulations governing the disbursement of monetary benefits.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


